Citation Nr: 0408076	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active duty for training between August and 
December 1974, and active service from February 1976 to 
February 1980 and from September 1981 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA), that denied the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for hearing loss in the right ear (hereinafter, the 
"currently appealed claim").  The veteran disagreed with 
this decision in October 2002.  In a statement of the case 
issued to the veteran and his service representative in 
January 2003, the RO concluded that no change was warranted 
in the denial of this claim.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in 
April 2003.

Historically, it is noted that, by rating decision issued in 
January 1999, the RO granted the veteran's claim of 
entitlement to service connection for hearing loss in the 
right ear and evaluated it as zero percent disabling (non-
compensable) effective June 30, 1998 (the date of the 
veteran's original service connection claim).  As this 
decision was not appealed, it became final in January 2000.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

It is also noted that, in the January 1999 rating decision, 
the RO deferred action on the veteran's claim of entitlement 
to service connection for a dental condition (which the RO 
characterized as loss of the front teeth).  However, a 
detailed review of the veteran's claims folder indicates 
that, to date, this claim has not been adjudicated.  In this 
regard, the Board notes that the RO sent letters to the 
veteran in May 2002 and January 2003 indicating that the VA 
Medical Center in Altoona, PA, had jurisdiction over this 
claim.  Therefore, the veteran's claim of entitlement to 
service connection for a dental condition is referred back to 
the VA Medical Center in Altoona, PA, for appropriate 
disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Hearing acuity is at worst Level I in the right ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for hearing loss in the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to a 
disability rating in excess of zero percent on hearing loss 
in the right ear.  In a letter dated in May 2002, prior to 
the adjudication of the claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran and what records the veteran was expected to provide 
in support of his claim.  See Pelegrini v. Principi, supra; 
VAOGCPREC 1-04.  Although a detailed review of the veteran's 
claims folder indicates that the May 2002 letter was returned 
to VA by the Postal Service due to an insufficient address, a 
copy of this letter also was provided to the veteran's 
service representative.  It appears that the RO corrected the 
veteran's address after being notified that it was 
insufficient and mailed subsequent correspondences to the 
veteran at his correct address.  The veteran and his 
representative also were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to a disability 
rating in excess of zero percent on hearing loss in the right 
ear.  By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to a disability rating in excess of 
zero percent on hearing loss in the right ear poses no risk 
of prejudice to the veteran.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
includes a report of the veteran's VA audiology examination 
at the VA Medical Center in Altoona, PA (hereinafter, "VAMC 
Altoona"), in July 2002 and the veteran's lay statements.

At the time that he filed his claim of entitlement to a 
disability rating in excess of zero percent for hearing loss 
in the right ear in May 2002, the veteran stated that his 
hearing had worsened since his last VA audiology examination 
and requested an updated VA examination.

A detailed review of the report of the veteran's VA audiology 
examination at VAMC Altoona in July 2002 indicates that the 
veteran complained that his previous VA audiology examination 
was not accurate.  He stated that his greatest hearing 
difficulty was in high-frequency situations.  The veteran 
reported an in-service medical history that included "being 
around a lot of aircraft noise that seemed to cause a high-
frequency hearing loss" and "some ringing-type sounds in 
his ear once in a while."  He stated that he experienced an 
occasional ringing in his ears when he was around any loud 
noise.  He also denied any medical problems with his ears.  
Otoscopic examination of the veteran's ears revealed clear 
ear canals and intact tympanic membranes bilaterally.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
40
LEFT
10
5
5
10
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 98 percent in the left ear.  
The veteran's average puretone thresholds were 15 decibels 
(dB) in the right ear and 11.25 dB in the left ear.  The VA 
examiner also noted that the veteran had tympanic membrane 
mobility that was within normal limits bilaterally, with the 
presence of a slightly negative middle ear pressure in the 
left ear.  The VA examiner's diagnosis was that the veteran's 
audiology test results had revealed normal hearing in the 
left ear and normal hearing in the right ear from 500 to 3000 
Hertz (Hz), with a mild sensorineural hearing loss at 4000 
Hz.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected hearing loss in 
the right ear is worse than currently evaluated.

In this regard, the Board observes that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  The Court also has held 
that disability evaluations for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under the VA Schedule for Rating Disabilities (hereinafter, 
"Rating Schedule"), the basic method of rating hearing loss 
is based on examination results including a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and puretone threshold average.  Where 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear is assigned a Roman numeral 
designation of I.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).

The Rating Schedule also provides an alternative method of 
rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss in one ear may be 
based only on puretone threshold average, using Table VIA.  
38 C.F.R. §§ 4.85(c), 4.86 (2003).  38 C.F.R. § 4.86(a) 
provides that, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either 38 C.F.R. § 4.85, Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (b) provides 
that, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either 38 C.F.R. § 4.85, Table VI or 
Table VIA, whichever results in the higher numeral.  That 
Roman numeral designation will then be elevated to the next 
higher Roman numeral.  Each ear is evaluated separately.  See 
38 C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of zero 
percent for hearing loss in the right ear.  Specifically, the 
results of audiometric testing at the veteran's most recent 
VA audiology examination in July 2002 merit a designation of 
I for the right ear.  See 38 C.F.R. § 4.85, Table VI (2003).  
As the veteran is service-connected for hearing loss in the 
right ear only, in order to determine the appropriate 
percentage evaluation for this disability under the Rating 
Schedule, the non-service-connected left ear is assigned a 
designation of I under Table VII.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2003).  Applying both of 
these designations equates to a zero percent (non-
compensable) disability evaluation for the veteran's service-
connected hearing loss in the right ear under Table VII.  Id.  
Accordingly, the results of audiometric testing obtained at 
the veteran's July 2002 audiology examination do not 
demonstrate that he is entitled to a disability rating in 
excess of zero percent for his service-connected hearing loss 
in the right ear.  Additionally, none of the results of the 
veteran's VA audiology examination in July 2002 demonstrate 
puretone thresholds in all four frequencies of 55 decibels or 
more.  Nor do the results show a puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  In this regard, the Board notes that, although 
the July 2002 audiology examination results reveal that the 
puretone threshold was less than 30 decibels at 1000 Hertz in 
both ears, it was not 70 decibels or more at 2000 Hertz in 
either ear.  Therefore, an exceptional pattern of hearing 
impairment has not been demonstrated, so 38 C.F.R. § 4.86 is 
not applicable.  See 38 C.F.R. §§ 4.85, 4.86 (2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss in 
the right ear presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran has not claimed and 
the evidence does not show that his service-connected hearing 
loss in the right ear interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of zero percent to the veteran's hearing loss in 
the right ear.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of zero percent for hearing loss in the right ear.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
The appeal is denied.


ORDER

Entitlement to a disability rating in excess of zero percent 
for hearing loss in the right ear is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



